DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed February 4th, 2022 has been entered. Claim 11-16, 18 and 20-22 are pending. Claims 11, 18 and 20 have been amended and claims 17 and 19 have been canceled by the Applicant.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14, 16-17 and 19-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dietrich et al, EP 0022535 [Dietrich].
Regarding claim 11, Dietrich discloses (figs.1-6) a high-voltage circuit breaker (labeled in fig.1, below) [para.0001], comprising:
a switching unit (labeled in fig.1, below) having a switching device (10) and an operating element (12) being axially movable in relation to a longitudinal axis (labeled in fig.1, below) of said 
a coupling device (labeled in fig.1, below) having a coupling mechanism (6, 40) with at least one linkage (40) disposed outside said housing (labeled in fig.1, below) of said switching unit (labeled in fig.1, below); and
a closing resistor unit (labeled in fig.1, below) having a closing resistor configuration (30) and an actuating element (24), being axially movable in relation to a longitudinal axis (labeled in fig.1, below) of said closing resistor configuration (30), for operating said closing resistor configuration (30), where said operating element (12) is coupled to said actuating element (24) to move said actuating element (24), where the longitudinal axis (labeled in fig.1, below) of said switching unit (labeled in fig.1, below) and the longitudinal axis (labeled in fig.1, below) of said closing resistor unit (20) are spaced apart from one another, where said operating element (12) and said actuating element (24) are coupled by means of said coupling device (labeled in fig.1, below), where said closing resistor unit (labeled in fig.1, below) further having a housing (labeled in fig.1, below) with an interior (labeled in fig.1, below).
	
    PNG
    media_image1.png
    408
    519
    media_image1.png
    Greyscale


Regarding claim 13, Dietrich further comprising a frame or some other base (would have been necessary for stability) which carries said switching unit (labeled in fig.1, above) and said closing resistor unit (labeled in fig.1, above).
Regarding claim 14, Dietrich further discloses where said switching unit (labeled in fig.1, above) and said closing resistor unit (labeled in fig.1, above) are disposed next to one another.
Regarding claim 16, Dietrich further discloses where said closing resistor unit (20) is disposed above said switching unit (10).
Regarding claim 20, Dietrich further discloses where said coupling mechanism (6, 40) further has at least one lever (40).
Regarding claim 21, Dietrich shows the high-voltage circuit breaker (labeled in fig.1, above) having a dead tank design [fig.1].
Regarding claim 22, Dietrich further discloses where the longitudinal axes (labeled in fig.1, above) of said switching device (10) and of said closing resistor configuration (30) are disposed in parallel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Cuppett et al, US 20140076853 [Cuppett].

Cuppett discloses (fig.3) a high-voltage circuit breaker where a switching unit (25) disposed above a closing resistor unit (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dietrich with the structure of Cuppett, thereby locating the switching unit above the closing resistor unit, thus utilizing a single gas tank, saving manufacture cost and reduction in space.
Regarding claim 18, Dietrich fails to disclose at least one cross connection; said interior of said housing of said switching unit is connected to said interior of said housing of said closing resistor unit by means of said at least one cross connection.
Cuppett discloses (fig.3) a high-voltage circuit breaker comprising at least one cross connection (at axis D); an interior of a housing (26) of a switching unit (25) is connected to an interior of a housing (30) of a closing resistor unit (32) by means of said at least one cross connection (at axis D) [para.0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dietrich with the structure taught by Cuppett, thereby
locating the switching unit and closing resistor unit, within a single gas tank or housing, thus, saving manufacture cost and reduction in space and size.
Response to Arguments
Applicant's arguments filed February 4th, 2022 have been fully considered but they are not persuasive.
Applicant initially argues, that Dietrich teaches “the dead tank switch has a lever system 6, 40 which is moveable around an axis perpendicular to the plane of projection, but not along the 
Examiner cannot concur with the Applicant’s assertions because, Dietrich clearly discloses the claimed invention, as shown in annotated Fig,1, above. Furthermore, Applicant’s argument is not commensurate in scope with the claim.
Applicant, further argues that, “Dietrich does not teach a coupling mechanism having at least one linkage (42) disposed outside of the housing of the switching unit (16, 26) as recited in amended claim 11 of instant application. 
This argument is not persuasive because, Dietrich clearly discloses a coupling mechanism (6, 40) having at least one linkage (40) disposed outside of the housing (annotated Fig,1, above) of the switching unit (annotated Fig,1, above), thereby satisfying the requirements of the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833